


109 HR 6110 IH: To require persons seeking Federal Energy Regulatory

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6110
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require persons seeking Federal Energy Regulatory
		  Commission approval for a liquefied natural gas facility to identify employees
		  and agents engaged in activities to persuade communities of the benefits of
		  such approval.
	
	
		1.RequirementThe Federal Energy Regulatory Commission
			 shall require an applicant for approval, by the Commission under the Natural
			 Gas Act, of the siting, construction, expansion, or operation of a liquefied
			 natural gas facility to identify each of their employees or agents that are
			 engaged, directly or indirectly, in activities to persuade communities of the
			 benefits of such approval. The Commission shall maintain a publicly available
			 database listing all such employees and agents.
		
